Title: From Benjamin Franklin to Richard Bache, 19[–24] October 1775
From: Franklin, Benjamin
To: Bache, Richard


Dear Son
Cambridge Head Quarters, Oct. 19 [-24]. 1775.
We hear you have had an Alarm at Philada. I hope no ill consequences have attended it. I wonder I had no Line from you. I make no doubt of our People’s defending their City and Country bravely, on the most trying Occasions.
I hear nothing yet of Mr. Goddard, but suppose he is on the Road. I suppose we shall leave this Place next Week. I shall not return in Company with the other Delegates, as I must call for my Sister, and we shall hardly be able to travel so fast, but I expect to be at Philada within a few Days of them.
There has been a plentiful Year here as well as with us: And there are as many chearful Countenances among those who are driven from House and Home at Boston or lost their All at Charlestown, as among other People. Not a Murmur has yet been heard, that if they had been less zealous in the Cause of Liberty they might still have enjoy’d their Possessions. For my own Part tho’ I am for the most prudent Parsimony of the publick Treasure, I am not terrified by the Expence of this War, should it continue ever so long. A little more Frugality, or a little more Industry in Individuals will with Ease defray it. Suppose it £100,000 a Month or £1,200,000 a Year: If 500,000 Families will each spend a Shilling a Week less, or earn a Shilling a Week more; or if they will spend 6 pence a Week less and earn 6 pence a Week more, they may pay the whole Sum without otherwise feeling it. Forbearing to drink Tea saves three fourths of the Money; and 500,000 Women doing each threepence Worth of Spinning or Knitting in a Week will pay the rest.
   *How much more then may be done by the superior Frugality and Industry of the Men?
I wish nevertheless most earnestly for Peace, this War being a truly unnatural and mischievous one: but we have nothing to expect from Submission but Slavery, and Contempt. I am ever Your affectionate Father 
B F
Love to dear Sally and the Children.

P.S. Oct. 24. We purpose setting out homewards tomorrow. Here is a fine healthy Army, wanting nothing but some Improvement in its Officers, which is daily making.
This Letter should have gone by last Post, but was left by Accident. You may publish the Part of it that is mark’d mentioning no Name. We have just receiv’d Advice of the burning of Falmouth Casco Bay; and are assur’d that Orders are come over to burn, ravage and destroy all the Sea Coast; such is the Government of the best of Princes! If the People of Philadelphia, to be more at their Ease in defending the City should think fit to remove their Families, and some of their Goods, do you after taking Care of Sally and the Children, remember to secure my Account Books and Writings which are in the Glass Desk and two Trunks in my Library. I hope too that the Library may be sav’d; but we must run all Risques, that being to bulky to be remov’d.

 
Addressed: To / Mr Richard Bache / Postmaster / Philadelphia
